Citation Nr: 0710380	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with complete annular tear at L5-S1 and disc bulge at L4-5, 
with bilateral L5-S1 foraminotomies, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1997 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and December 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was previously before the 
Board in November 2003, when it was remanded for further 
development.

The veteran testified at a videoconference hearing in May 
2003.


FINDING OF FACT

The veteran's service-connected chronic low back disability 
is severe and characterized by recurring attacks with 
intermittent relief; it is not shown to be manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc, nor is it shown to result in 6 weeks 
of incapacitating episodes per 12 month period.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 40 
percent for service-connected chronic low back pain with 
complete annular tear at L5-S1 and disc bulge at L4-5, with 
bilateral L5-S1 foraminotomies have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(2002); Diagnostic Code 5243 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
increased rating currently sought.  In a letter dated March 
2006, the claimant was informed of the information and 
evidence necessary to warrant entitlement to an increased 
rating for his back disability.  Moreover, in the March 2006 
letter the appellant was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decisions were made prior to the qualifying VCAA 
notice letter, making the notice arguably untimely.  Upon 
review, the Board finds that the lack of such a pre-AOJ-
decision notice did not result in any prejudice to the 
claimant in this case.  Any timing defect was remedied by the 
fact that, after the March 2006 notice letter was sent, the 
claim on appeal was re-adjudicated by the agency of original 
jurisdiction in September 2006 and a supplemental statement 
of the case was issued to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Thus, the appellant was 
provided with ample time to benefit from the notice prior to 
the September 2006 RO adjudication of the case.  The VCAA 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The March 2006 VCAA letter expressly notified the appellant 
to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The 
present appeal involves entitlement to an increased rating, 
and VA believes that the Dingess/Hartman analysis can be 
analogously applied to this issue.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and severity of 
the pertinent service-connected back disability.  
Additionally, the March 2006 VCAA letter provided timely 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted.  This notice was provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in September 
2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, VA, and SSA, have been obtained 
and the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected back disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The Board notes that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed.Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
of the Spine holds that for diagnostic codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating episode) 
a 100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  As the veteran already has a 40 percent 
disability rating for his back disability, the Board notes 
that no higher rating can be warranted under this General 
Rating Formula as there is no suggestion that the veteran's 
entire spine is ankylosed or that his thoracolumbar spine is 
ankylosed.

The new criteria also include the following provisions:

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also Diagnostic 
Code 5003)
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a maximum schedular 
rating of 60 percent to be assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The veteran's service-connected spine disability has been 
rated by the RO under the former provisions of Diagnostic 
Codes 5293 and 5295, and is currently rated as 40 percent 
disabling.

Under the old criteria for Diagnostic Code 5293, a 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the old Diagnostic Code 5295, a maximum schedular 
rating of 40 percent is awarded when lumbosacral strain is 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The Board notes that the veteran's current 
rating for his back disability is already 40 percent, and no 
higher rating is possible under the former Diagnostic Code 
5295.

The RO appears to have also considered former Diagnostic 
Codes 5285, 5286, 5289, and 5292 while rating the veteran.  
The Board has also considered these Diagnostic Codes.

As the veteran's spine disability is not associated any 
history of fractured vertebra, Diagnostic Code 5285 for 
residuals of such a fracture is not for application in this 
case.

Diagnostic Code 5286, for ankylosis of the spine, is not for 
application in this case as there is no suggestion in the 
record that the veteran's spine is ankylosed.  Likewise, 
Diagnostic Code 5289 for ankylosis of the lumbar spine is not 
for application as there is no suggestion in the record that 
the lumbar spine is ankylosed.

Under the former Diagnostic Code 5292 for limitation of 
motion, a rating of 40 percent is warranted for severe 
limitation of motion; this is the highest schedular rating 
available under Diagnostic Code 5292.  The Board again notes 
that the veteran's current rating for his back disability is 
already 40 percent, and no higher rating is possible under 
the former Diagnostic Code 5292.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed.Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as the amendments discussed above have a specified 
effective date without provision for retroactive application, 
the amendments may not be applied prior to their effective 
date.  As of the effective date, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board observes that the only ratings in excess of 40 
percent available, under any of the applicable schedular 
provisions in this appeal, come from the former Diagnostic 
Code 5293 for intervertebral disc syndrome, and the current 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes applied via current Diagnostic Code 
5243 for intervertebral disc syndrome.  The Board again notes 
that there is no suggestion in the record that any pertinent 
segment of the veteran's spine is ankylosed.

To warrant a higher rating under the former Diagnostic Code 
5293, the veteran must show that his disability picture more 
nearly approximates the criteria for the 60 percent rating 
than a 40 percent rating.  However, the Board is unable to 
find that the veteran's back disability has been clinically 
shown to be "pronounced," manifesting persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The veteran's most 
recent VA examination report, dated March 2006, shows that 
the veteran was observed to be "comfortable" and "dressed 
and undressed his lower extremities, including socks and 
shoes, with ease."  "No significant guarding of trunk 
motions was noted during sitting or during dressing or 
undressing or during working."  The veteran's gait was 
observed to be "normal" in all respects, his iliac crest 
and shoulders were "level," and lumbar lordosis was 
"normal."  Deep tendon reflexes of the knees and ankles 
were tested and found to be symmetrically "2+" on both 
sides.  There was "no obvious muscle atrophy noted in the 
lower extremities, calf circumference and thigh circumference 
are equal on both sides... ."  Additionally, the report 
records that "Motor strength of all major motor groups of 
lower extremities is noted to be normal" and "Straight leg 
raising is negative bilaterally."  The examiner observed 
that "There are no skin changes noted over the feet or legs 
that would indicate any significant sensory neuropathy or 
impairment."

The Board acknowledges that the veteran experiences 
significant pain and severe symptoms due to his back 
disability, and that pain is reflected in the March 2006 VA 
examination report, including a diagnosis of chronic low back 
pain status post lumbar laminectomy.  This diagnosis reflects 
the examiner's consideration of the veteran's reported 
"severe flare ups that lasted for a few days or so during 
the last 12 months."  However, the Board finds that this 
level of disability is most nearly approximated by the 
current 40 percent rating under Diagnostic Code 5293, which 
contemplates that the disability is severe, characterized by 
recurring attacks with intermittent relief.

Also of record is a November 2004 VA examination report from 
the same examiner who later conducted the March 2006 VA 
examination.  The Board observes that the November 2004 VA 
examination findings are substantially identical to those of 
the later March 2006 examination report discussed above.  The 
Board also notes that the veteran's VA treatment records 
generally reflect that he experiences persistent pain 
associated with his low back disability, but there are no 
medical findings of record which are significantly 
inconsistent with the clinical findings of the VA examination 
reports.  In particular, the Board observes that the VA 
treatment records show that the veteran was seen by a VA 
neurologist in March 2003, and that no defects of strength or 
reflexes were noted except that the veteran's right quad 
flexion strength was "4/5."  Based upon this examination, 
the assessment indicates uncertainty as to whether the 
veteran's symptoms were part of radiculopathy or neuropathy.

The following day in March 2003, a nerve conduction study 
(NCS) was performed in association with evaluating the 
veteran's back disability.  The result was a "Normal 
electrodiagnostic study."  All of the nerve conduction 
studies performed in association with the veteran's symptoms 
were noted to be within normal limits and resulted in an 
impression of "No NCS evidence of ... sensory or peroneal 
motor neuropathy."  Although the Board is not competent to 
medically interpret the complete findings of the March 2003 
neurological examination report, it is clear that the report 
indicates that the tests performed revealed normal results 
and that neuropathy was not affirmatively indicated.

The Board is unable to find any medical indication of 
clinically detected sciatic neuropathy, or other related 
spinal neurological pathology, elsewhere in the available 
records.  In this regard, the Board also notes that the March 
2006 VA examination report reflects complete review of the 
veteran's records and medical history by the expert medical 
examiner, and the examiner did not find that any of the 
veteran's medical records clinically demonstrated sciatic 
neuropathy or any pertinently related pathology.  The 
examiner noted that his review of the medical history showed 
essentially normal results, consistent with the normal 
results of the examiner's own March 2006 testing.  The 
examiner observed in the veteran's medical history: "normal 
motor strength in all major motor groups .... Normal deep 
tendon reflexes and the sensation was only suggesting, if 
anything, some peripheral neuropathy because of decrease in 
temperature vibration ...."  The Board notes, in passing, that 
peripheral neuropathy, by definition, refers to peripheral 
nerves and not the spine; peripheral neuropathy is not 
sciatic neuropathy.

A 40 percent rating under former Code 5293 fully contemplates 
the disability picture depicted by the evidence of record, 
including recurring attacks of severe symptoms.  The 
preponderance of the evidence is against a showing of 
pronounced symptoms with objective neurological findings.  
Thus, the Board finds that the preponderance of the medical 
evidence is against a rating in excess of 40 percent under 
the former Diagnostic Code 5293.

The Board now turns to consideration of whether an increased 
rating is warranted under current Diagnostic Code 5243 and 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The Board notes that the veteran 
has repeatedly described that he must rest his back for 
substantial periods of time in order to cope with his 
symptoms, including in testimony dated March 2004 and June 
2006.  The Board understands the veteran's contentions 
regarding incapacitating episodes; however, the Board is 
unable to find that the evidence shows that the veteran's 
back disability results in incapacitating episodes having a 
total duration of at least 6 weeks in a year.  Important in 
this determination is Note (1) to The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which provides that an "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  There is no 
indication in the record that the veteran has had 6 weeks of 
medically prescribed bed rest per year.  The Board also notes 
that the veteran reported, during his March 2006 VA 
examination, a pattern of severe flare-ups which do not 
reflect 6 weeks duration in 12 months: the veteran reported 
"four severe flare ups that lasted for a few days or so 
during the last 12 months," and that "[e]ach one lasted for 
about three days."

Thus, the Board finds that the preponderance of the medical 
evidence is against a rating in excess of 40 percent under 
the current Diagnostic Code 5243 and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board has carefully reviewed the veteran's own testimony 
as well as the lay statements submitted in support of the 
veteran's claim which are dated from March and May 2004.  The 
Board must note, however, that these lay-statements are 
competent to provide evidence regarding symptomatology, but 
they are not competent to provide evidence regarding the 
clinical severity of the back disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Board sympathizes with 
the veteran and understands his contentions and those made in 
support of his claim.  However, although there is probative 
value to these statements in the record, the Board must 
accord more probative weight to the reports of trained 
medical professionals in assessing the clinical severity of 
the back disability.  The Board is unable to find that a 
rating in excess of 40 percent is warranted based upon the 
objective findings of the medical reports of record.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no persuasive showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board acknowledges the veteran's 
contention, supported by lay statements, that his back 
disability has prevented him from achieving more gainful 
employment and that it has caused him to miss work.  The 
assigned scheduler ratings are intended to represent the 
average impairment in earning capacity resulting from 
service-connected disability.  38 C.F.R. § 4.1.  The Board 
recognizes the impairment of working capacity resulting from 
the veteran's service-connected back disability, but does not 
find evidence that the veteran's capacity for gainful 
employment has been so exceptionally impaired as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of the 
veteran's back disability.  However, the preponderance of the 
evidence of record is against a rating in excess of 40 
percent for the back disability.  Thus, the provisions 
regarding reasonable doubt are not applicable and the claim 
must be denied.


ORDER

The appeal is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


